ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 04-434, concluding that CORY J. GILMAN of SEA ISLE CITY, who was admitted to the bar of this State in 1997, should be admonished for violating RPC 1.4(b) (failure to explain a matter to the extent reasonably necessary to permit the client to make informed decisions about the representation) and RPC 1.10(a) (conflict of interest by virtue of association), and good cause appearing;
It is ORDERED that CORY J. GILMAN is hereby admonished; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.